OPINION OF THE COURT
FLAHERTY, Justice.
On October 6, 1970, in the Court of Common Pleas of Philadelphia, the appellant, Steven Northington, was convicted of murder of the first degree. Post-verdict motions were denied, and a sentence of life imprisonment was imposed. An appeal was taken to this Court, whereupon the case was remanded to the trial court for an evidentiary hearing on alleged after-discovered evidence. The trial *157court determined that no new evidence had been offered, following which this Court affirmed the judgment of sentence.1 A hearing was then obtained pursuant the Post Conviction Hearing Act2, and, following the denial of relief, the instant appeal was taken.
Appellant has raised four assertions of trial counsel’s ineffectiveness, and of appellate counsel’s ineffectiveness for failing to assert trial counsel’s ineffectiveness, at the PCHA stage and upon this appeal. It is claimed that trial counsel was ineffective for not (1) requesting that closing arguments be recorded, (2) objecting to the use of nicknames to refer to appellant and co-defendants, (3) objecting to allegedly inflammatory language employed by the district attorney during closing arguments, and (4) objecting to testimony elicited from a witness during re-direct examination which allegedly exceeded the scope of cross-examination.
After a thorough review of the briefs and record in this case, we have concluded that appellant’s contentions are without merit.
Judgment of sentence affirmed.

. Commonwealth v. Northington, 466 Pa. 422, 353 A.2d 426 (1976).


. Act of January 25, 1966, P.L. 1580, 19 P.S. § 1180-1 et seq. (Supp.1979).